Citation Nr: 0530181	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-31 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disability. 

3.  Entitlement to service connection for a low back 
disability. 

4.  Entitlement to service connection for depression and 
anxiety secondary to musculoskeletal disabilities.

5.  Entitlement to service connection for a dental 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active military service from May 1964 to May 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied the benefits sought on 
appeal.  In April 2005 a Board hearing was held at the RO 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran has bilateral hearing impairment as defined 
by VA regulations. 

2.  The medical evidence of record does not show that the 
veteran's bilateral hearing impairment is related to service.  

3.  The medical evidence of record does not show that the 
veteran's right knee disability is related to service.

4.  The medical evidence of record does not show that the 
veteran's low back disability is related to service.


5.  The medical evidence of record does not show that the 
veteran's depression is related to service, to include as due 
to musculoskeletal disabilities sustained in service; there 
is no medical evidence showing the veteran suffers from 
anxiety. 

6.  The medical evidence of record fails to show that the 
veteran currently suffers from a dental disability related to 
in-service dental trauma; nor does the evidence show that 
there is any other current dental disability otherwise 
related to his military service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing impairment is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2005).

2.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1101,1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2005).

3.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2005).

4.  Service connection for depression and anxiety, to include 
as due to musculoskeletal disabilities sustained in service, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2005). 

5.  A dental disability, including one which would entitle 
the veteran to VA outpatient dental treatment, was not 
incurred in or aggravated by active service..  38 U.S.C.A. §  
1712, 5107 (West 2002); 38 C.F.R. § 3.381 (2005); 38 C.F.R. 
§  17.161 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his claimed bilateral hearing 
impairment, right knee disability, low back disability, 
dental ailments, depression, and anxiety are related to 
service.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury was 
incurred in service is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after military service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases (such as 
arthritis) to a degree of 10 percent or more within one year 
from separation from service, such disease may be presumed to 
have been incurred in or aggravated by service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

At the outset, the Board notes that the veteran's service 
medical record (SMRs) consists only of the March 1966 
separation examination report, which fails to indicate that 
the veteran complained of, was diagnosed with, or treated for 
any of the claimed disabilities for which he is seeking 
service connection.  Additional searches were requested of 
the National Personnel Records Center (NPRC) for a more 
complete set of records, but the NPRC responded that after 
additional searching, no further records could be located, 
and that continued probing for records would be futile. In 
addressing the veteran's claims, The Board realizes that in 
such situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  Cf. O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

I.  Bilateral Hearing Impairment

The veteran contends that his bilateral hearing impairment is 
the result of exposure to loud noise sustained during service 
as a consequence of regularly working in the vicinity of a 
firing range.  

Turning to the evidence of record, the March 1966 separation 
examination report fails to indicate that the veteran 
complained of, was diagnosed with, or treated for hearing 
impairment.  The March 1966 separation examination report 
includes an audiological evaluation of pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15

15
LEFT
15
10
15

15

A November 2002 audiological examination report from the Los 
Alamos National Laboratories Occupational Medicine department 
compared an October 2002 evaluation with that taken in June 
1977.  In June 1977, the pure tone thresholds, in decibels 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
10
5
0
0
10




In October 2002, the pure tone thresholds, in decibels were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
55
65
80
LEFT
10
25
35
50
60

An April 2003 VA audiological examination report included a 
review of the claims file, including the SMRs and the 
November 2002 audiological examination report from the Los 
Alamos National Laboratories, as described above.  The 
veteran reported noise exposure in service, as well as post-
service occupational noise exposure as an ironworker and 
recreational noise exposure from use of power tools.  Pure 
tone thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
60
65
70
LEFT
15
20
40
50
60

Speech discrimination scores by the Maryland CNC Test were 
not suitable for rating purposes as the veteran was very slow 
to respond and made very little effort to repeat words until 
prompted to do so.  The diagnosis was mild to moderately 
severe sensorineural hearing loss for the right ear at 1000 
to 4000 Hz and mild to moderately severe sensorineural 
hearing loss for the left ear at 1500 to 4000 Hz.  The 
examiner commented that there is strong evidence in the 
veteran's claims file indicating that hearing was within 
normal limits at discharge in 1966 and was still within 
normal limits in 1977 according to the audiological 
evaluation conducted at Los Alamos National Laboratories.  
The examiner noted the results he found were consistent with 
the October 2002 results conducted in Los Alamos.  The 
examiner opined that this is substantial evidence that the 
veteran's hearing loss occurred between the years 1977 to 
present, and is therefore not service-connected.

At this point, the Board notes that in order to determine 
whether the veteran has incurred service-connected hearing 
impairment, the Board must first analyze whether the veteran 
is shown to be hearing impaired by VA standards, pursuant to 
38 C.F.R. § 3.385, which states that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

The Board observes that the medical evidence of record 
demonstrates that the veteran is currently shown to suffer 
from bilateral hearing impairment by VA standards.  The 
question that now must be addressed is whether this hearing 
loss is attributable to his active duty service.  

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for bilateral hearing loss is not warranted.  This 
conclusion is based on the medical evidence of record, which 
shows that the veteran had normal hearing upon separation 
from service in 1966, and that his hearing remained normal 
into 1977.  Indeed, in terms of pure tone thresholds as 
measured in decibels, the veteran's hearing acuity in 1977 is 
documented to have been better than upon separation from 
service in 1966.  The examiner who conducted the April 2003 
VA audiological examination conducted a thorough examination, 
considered the veteran's complaints, and analyzed all of the 
evidence of record in concluding that the veteran's hearing 
impairment was not related to service.  Rather, the VA 
examiner opined that the veteran's hearing loss developed 
after 1977, and there is no medical evidence of records to 
contradict this well-reasoned opinion.

The Board has considered the veteran's written statements and 
hearing testimony submitted in support of his contention that 
in-service exposure to load noise resulted his current 
bilateral hearing loss.  However, these statements are not 
competent medical evidence a nexus between his currently 
diagnosed bilateral hearing loss and the noise exposure he 
sustained in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The Board does not doubt that the 
veteran was exposed to loud noise in service; however, there 
is simply no medical evidence to support his contention that 
such noise exposure produced his current bilateral hearing 
impairment.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for bilateral hearing loss.

II.  Right Knee Disability

The veteran claims that his right knee became swollen and 
"exploded" in service as a result of repeatedly jumping off 
the back of a truck and loading boxes of ammunition.  The 
veteran testified that he was seen for his knee about five 
times, and received treatment at Fort Knox Hospital, where 
his right knee was drained.  The veteran contends that his 
knee has been hurting ever since, and that his subsequent 
total knee replacement resulted from this injury in service.

The veteran's March 1966 separation examination report did 
not indicate that the veteran complained of any right knee 
problems.  Clinical evaluation of the knee was normal.

Private medical records relevant to the right knee begin with 
an April 1973 radiological report, which was conducted to 
evaluate the right knee after a 10 foot fall.  Minor 
degenerative arthritic changes of the right knee were 
detected, but the knee was otherwise normal.  

A November 1975 private radiology report of the right knee 
included a comparison with the April 1973 radiology report.  
The impression was degenerative changes in the right knee, 
including a probable large calcified loose body.  

An October 1985 private medical record listed the following 
diagnoses of the right knee:  osteoarthritis; torn lateral 
meniscus; deficient anterior cruciate; and loose body.  It 
was noted that arthroscopy with partial lateral meniscectomy 
of the right knee was performed.  

A separate October 1985 private medical record followed up on 
a recent work-related injury and arthroscopy.  The diagnosis 
was osteoarthritis of the right knee with acute injury, 
possible meniscal tear.  

A November 1999 private medical record evaluating the right 
knee notes that the veteran complained of having trouble with 
his right knee since he was young, when he injured it in 
sports.  The veteran reported history of right knee surgery 
in 1976 and 1986.  Examination of the right knee was 
conducted and X-rays taken.  The assessment was right knee 
lateral patellofemoral arthritis with anterior cruciate and 
medial collateral instability, with progressive genu valgum 
deformity.     

Various private medical records dated in 2000 and 2001 reveal 
that the veteran had a total right knee replacement in 
January 2000.  

A private December 2003 treatment record indicates that the 
veteran was having continuing symptoms affecting his right 
knee.  The physician reported the veteran's belief that his 
right knee disability resulted from an injury in service.  

Upon consideration of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for a right knee disability is not warranted.  The 
evidence is not persuasive in regard to the veteran's claim 
that his current right knee disability is related to any 
injury in service.  

The Board first notes that there is no medical evidence to 
show that the veteran's right knee disability, which involves 
arthritis, became manifest to a degree of 10 percent or more 
within one year of separation from service.  Therefore, there 
is no basis for presumptive service connection for the right 
knee disability.

Although the SMRs are incomplete and fail to show that he 
injured his right knee, assuming arguendo that his knee was 
injured in service as the veteran describes, it appears that 
this injury was acute and transitory in nature.  This is 
apparent from the March 1966 separation examination report, 
which found the right knee to be clinically normal and did 
not report that the veteran had any complaints therewith.  
There is no medical evidence of any right knee pathology 
until April 1973, seven years after discharge from service, 
when he was seen following a fall from a ladder.  That the 
veteran's initial right knee complaints coincided with the 
1973 fall and progressed over time until a total knee 
replacement was required, is well documented in the record.  
However, there is no medical evidence suggesting that his 
right knee disability is related to any trauma or disease 
incurred during or as a result of service.  These records 
note that the veteran reported he first injured his knee when 
he was young playing sports.  Only later did the veteran 
report that he injured his right knee in service.  There is 
no reference made by these physicians that the veteran 
reported problems with the knee is service or due to any 
incident in service until December 2003, more than 35 years 
after separation from service.

The Board has considered the veteran's written statements and 
hearing testimony submitted in support of his contention that 
his current right knee disability is related to an injury 
sustained in service.  However, these statements are not 
competent medical evidence of a nexus between his currently 
diagnosed right knee disability is related to any injury he 
may have sustained in service.  Espiritu, 2 Vet. App. at 494-
495 (1992).  The Board acknowledges the veteran's claim that 
he injured his right knee in service; however, there is 
simply no medical evidence to support his contention that any 
such injury was more than acute and transitory and caused his 
current right knee disability.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a right knee 
disability.

III.  Low Back disability

The veteran claims his low back disability is the result of 
repeatedly lifting heavy boxes of ammunition while in 
service.  The veteran testified that he did not receive 
medical treatment for his back while in service. The 
veteran's March 1966 separation examination report did not 
indicate that the veteran complained of any low back 
symptoms.  Clinical evaluation of the spine was normal.

Turning to the post-service medical record, a private June 
1991 CT scan report of the spine contained the following 
impression:  The lumbar spine showed mild disc protrusion at 
L4-5 and L5-S1. 

An August 1992 diskography report provided the following 
impression:  "A combination of muscle back pain and 
diskogenic back pain from both L4-5 and L5-S1.  Both disk 
patterns appear degenerated."

A private September 1992 CT scan report of the lumbar spine 
revealed the following impression:  L4-5 posterior right disc 
herniation; and at L5-S1, there is an anterior central 
herniation.

A July 2002 private medical examination included a diagnosis 
of degenerative disc disease. 

Upon consideration of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for a low back disability is not warranted.  The 
evidence is not persuasive to show that the veteran's current 
low back disability is related to any injury in service.  

The Board first notes that there is no medical evidence to 
show that the veteran's low back disability, which may 
involve arthritis, became manifest to a degree of 10 percent 
or more within one year of separation for service.  
Therefore, there is no basis for presumptive service 
connection for the claimed low back disability.

The SMRs, though incomplete, fail to show that the veteran 
injured his low back.  Indeed, the veteran testified that he 
never sought treatment or complained of having problems with 
his low back while in service, so the lack of SMRs are 
inconsequential in this instance.  Nonetheless, assuming that 
the veteran injured his low back in service as he describes, 
it appears that this injury was acute and transitory in 
nature.  This is apparent from the March 1966 separation 
examination report, which found the spine to be clinically 
normal, and did not report that the veteran had any 
complaints therewith.  More importantly, there is no medical 
evidence of any low back pathology until 1991, some 25 years 
after discharge from service.  While there is evidence of 
pathology in the lumbar spine starting in 1991, there is no 
suggestion that his low back disability is related to any 
trauma or disease incurred during or as a result of service.  
There is no reference made by these physicians that the 
veteran reported problems with his low back or lumbar spine 
in service, or that his current lumbar spine ailments are 
related to any incident in service.

The Board has considered the veteran's written statements and 
hearing testimony submitted in support of his contention that 
his current low back disability is related to an injury 
sustained in service.  However, these statements are not 
competent medical evidence of a nexus between his currently 
diagnosed low back disability and any injury he may have 
sustained in service.  Espiritu, 2 Vet. App. at 494-495 
(1992).  The Board acknowledges the veteran's claim that he 
injured his low back is service; however, there is simply no 
medical evidence to support his contention that any such 
injury was more than acute and transitory and caused his 
current low back disability.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a low back 
disability.

IV.  Depression and Anxiety

The veteran contends that he suffer from depression and 
anxiety, which began in service.  Specifically, he claims 
that the depression started when he first injured his right 
knee in service.

The veteran's March 1966 separation examination report does 
not indicate that the veteran complained of any psychological 
symptoms.  Clinical psychiatric evaluation was normal.

Turning to the post-service medical records, private medical 
records dated in December 2000 and July 2002 show that the 
veteran has been assessed with depression and been prescribed 
anti-depressants.  These medical records do not indicate that 
the depression is related to military service.  There is no 
medical evidence suggesting the veteran was diagnosed with 
anxiety.

Upon consideration of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for depression and anxiety is not warranted.  The 
evidence is not persuasive to show that the veteran's current 
depression is related to any way to service.  

The veteran does not claim to have sought treatment for 
depression while he was in service, nor does the 1966 
separation examination report indicate that the veteran 
complained of, was diagnosed, or treated for, any psychiatric 
problem, including depression or anxiety.  There is no 
medical evidence to suggest that the veteran had depression 
prior to 2000, nearly 35 years after he was discharged from 
service.  And the recent medical evidence concerning his 
depression does not link it to any incident in service, 
including the claimed in-service right knee injury.

The Board has considered the veteran's written statements and 
hearing testimony submitted in support of his contention that 
his current depression is related to service.  However, these 
statements are not competent medical evidence of a nexus 
between his currently assessed depression and incurrence in 
military service.  Espiritu, 2 Vet. App. at 494-495 (1992).  
The Board acknowledges the veteran's claim that his 
depression began in service; however, there is simply no 
medical evidence to support his contention that his current 
depression began in service.  And the Board again emphasizes 
that there is no evidence showing a diagnosis of anxiety.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for depression and anxiety.

The Board also notes that as the veteran's claim service 
connection for depression and anxiety is also predicated on 
being caused by service-connected musculoskeletal 
disabilities.  As the veteran is not service-connected for 
any such musculoskeletal disabilities, including the right 
knee and low back disabilities for which service connection 
was denied herein, secondary service connection under 
38 C.F.R. § 3.310 (2005) is not applicable in this matter.

V.  Dental Disability

The veteran claims that he had repeated dental surgery 
performed on his gums, teeth, and jaws during service, which 
caused him to loose many teeth, and resulted in his current 
dental ailments.  In his written statement and hearing 
testimony, the veteran contends that the dental surgeries 
were performed because his gums were damaged by contaminated 
mess-hall food, and alternatively, as result of participating 
on a chemical, biological, and radiation team stationed at 
Fort Knox.  The veteran stated that he did not start losing 
his teeth until after service.

Turning to the medical evidence of record, despite repeated 
searched by the NPRC, there were no dental records 
accompanying the veteran's SMRs.  The veteran's 1966 
separation examination report did not indicate that the 
veteran complained of any dental problems.  Clinical 
evaluation of the mouth was normal.

The only relevant post-service medical records consists of a 
letter from the veteran's dentist, which states that the 
following procedures were performed in April 1997:  General 
anaesthesia; tissue conditioner to maxillary denture; 
insertion of maxillary denture; plain suture - absorbable; 
surgical extraction #2; surgical extraction #3; removal of 
tooth #8; extraction of tooth #8; extraction of tooth #9; 
extraction of tooth #11; extraction of tooth #12; extraction 
of tooth #13; and surgical extraction #15.  The dentist did 
not indicate that these procedures were undertaken as a 
result of any incident that occurred in service, nor were 
reasons for the procedures provided.

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
dental conditions are due to a combat wound or other service 
trauma, or whether the veteran was interned as a prisoner of 
war (POW).  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA dental treatment for the 
condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

Applicable law and regulations provide that the following 
will not be service connected for treatment purposes: (1) 
calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 
days or more of active service, or was due to combat or in-
service trauma; (4) impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(e).  Legal 
authority provides that various categories of eligibility for 
VA outpatient dental treatment, such as: veterans having a 
compensable service-connected dental condition (Class I 
eligibility); one-time treatment for veterans having a 
noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); and those who were detained as a POW (Class 
II(b) and Class II(c) eligibility), etc. 38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The veteran has not identified the specific teeth for which 
he claims service connection, only that he has lost 32 teeth 
as a result of some injury or disease sustained in service.  
The Board notes, however, that the record does not 
demonstrate the existence of a current dental disability for 
which service connection may be granted.  Indeed, there is no 
medical evidence of record of any dental ailments until 1997, 
more than 30 years after his discharge from service.  

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the possible 
classes of eligibility. For instance, there could be no 
eligibility for Class I dental care since he is not shown to 
have a service-connected compensable dental condition. (See 
38 C.F.R. § 4.150).  He also does not allege, and the 
evidence does not otherwise suggest, that he applied for 
dental treatment within a year of his release from active 
duty, so there could be no eligibility for one- time Class II 
treatment for any service-connected noncompensable dental 
condition.  The veteran is not eligible for outpatient dental 
treatment under Class II(a), pertaining to veterans having a 
service-connected noncompensable dental condition or 
disability resulting from combat wounds or service trauma, 
because the veteran does not assert, and there is not 
evidence of, dental trauma during service.  He also was not a 
POW, which could otherwise provide a basis of entitlement 
under Classes II(b) and II(c). Other classes discussed under 
38 C.F.R. § 17.161 are also not for application in the 
instant case.

Specifically, the Board finds no indication that the 
procedures the veteran underwent in 1997, which extracted 
several teeth and inserted dentures, were needed because of 
dental trauma sustained in service.  

The Board has considered the veteran's written statements and 
hearing testimony submitted in support of his contention that 
his current dental problems are related to service.  However, 
these statements are not competent medical evidence of a 
diagnosis, or of a nexus between his dental condition and the 
alleged exposure to contaminated food or chemical, 
radiological, or biological agents sustained in service.  
Espiritu, 2 Vet. App. at 494-495 (1992).  There is simply no 
medical evidence to support his contention that the current 
state of his dentition is related to service.  

In sum, a dental condition, including one which would entitle 
the veteran to VA outpatient dental treatment, was not 
incurred in or aggravated by active service. 38 U.S.C.A. § 
1712; 38 C.F.R. §§ 3.381, 17.161. Therefore, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a dental 
condition.



VII.  VCAA Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  In response to this VCAA letter, an 
audiological examination was conducted to evaluate the 
veteran's claim.  

In regard to the other issues on appeal, VA examinations are 
deemed to be unnecessary under 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(4) because there is already ample medical 
evidence of record demonstrating that there is no 
relationship between service and the veteran's currently 
diagnosed right knee disability, low back disability, 
depression, and dental ailments.  Considering the years, and 
in some cases decades, that have elapsed since the veteran 
was discharged from service and the time that any current 
disabilities first appeared, obtaining VA examinations to 
evaluate the current extent and possible etiology of the 
disabilities for which service connection is sought would be 
of little probative value.  In this regard, we conclude that 
the evidence does not establish that the veteran suffered an 
event, disease or injury during service or showed symptoms of 
a presumptive disease during the applicable time period 
following service that are associable with any current 
symptomatology.  In the Board's view, the medical evidence is 
sufficient to decide the claim and the decision is 
unfavorable to the claim. 

The Board notes that veteran was again advised of his VCAA 
rights in an October 2003 Statement of the Case (SOC), 
January 2004 letter from the AOJ to the veteran, and an 
August 2004 Supplemental Statement of the Case (SSOC).  The 
veteran also testified before the Board in a hearing that was 
held in April 2005.   

The Board finds that the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  






							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right knee disability is denied. 

Service connection for a low back disability is denied. 

Service connection for a dental disability is denied. 

Service connection for a right knee disability is denied. 

Service connection for depression and anxiety secondary to 
musculoskeletal disabilities is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


